FROM ROCKINGHAM CIRCUIT COURT.
Chancellor KENT (3 Kent's Com. Dig. 422) says, — "The weight of authority is, that the grantor has a right of way to his remaining land, in case of necessity, when he cannot otherwise approach his land. The law presumes a right of way reserved, or, rather, gives a new way, from the necessity of the case, and the new right of way ceases with the necessity for it. This principle of law has been for a long time recognized." He cites Packer v. Wellstead, 2 Sid. 39, Dutton v. Taylor, 2 Lutw. 1487, and Howton v. Frearson, 8 T. R. 50. In this latter case, Lord KENYON cites and recognizes the binding force of Dutton v. Taylor. The same doctrine is recognized by SHAW, C. J., in Bowen v. Conner, 6 Cush. 132.
The doctrine, which appears very reasonable, is also recognized and well settled by the above authorities.
LADD, J., concurred.